DETAILED ACTION
In the amendment filed on December 22, 2020, claims 1 – 17 and 19 – 27 are pending.  Claim 1 has been amended and claim 18 has been canceled. Claims 13, 14, 22, 24, 25 have been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1 – 12, 15 – 17 and 19 – 21, 23, 26 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim has been amended to require “doping at least one zone of the graphene layer of step (i) with a quantity in excess of dopant”. The claim then defines a quantity in excess as [emphasis added] “quantities of dopant higher than or equal to the minimum required quantity of dopants above which the value of the sheet resistance just after doping, R□D, does not decrease by more than 8% of its value, when dopants are added to the surface of the graphene”. Under the broadest 
The confusion arises because the action of doping to form a doped graphene layer adds dopants to the surface of the graphene, and thus lowers the value of the sheet resistance. Different quantities of dopant leads to different values of R□D. However, the claim defines the minimum required quantity of dopants as an amount that results in a percentage of sheet resistance reduction without defining what reference value is the percentage being based upon.  Accordingly, it is unclear by what basis is the minimum required quantity of dopants determined and thus one of ordinary skill in the art would not be fairly apprised of the metes and bounds of the quantity of dopant needed to qualify as “a quantity in excess” to complete the doping step.
On pages 7 – 8 of the Applicant’s reply, filed on December 22, 2020, the Applicant notes that the support for the amendment comes from page 5 lines 8 – 14. The cited section recites the definition of a “quantity in excess of dopant”, but does not link the definition to the determination in an act of doping the graphene with dopant. The Applicant’s reply1 further points to an illustration of the definition as shown on Figure 2a for Example 1 (pages 23 – 24 of the instant specification). Example 1 reports a specific procedure of doping a graphene layer based on using an automated nozzle to spray layers of dopant onto graphene; the Example includes a step of measuring the electrical relative to the superposition of two “layer”. However, such guidance and steps (e.g. measurement of R□D after a specific doping step/ series of specific doping steps) are not present within the claim and the claim does not necessitate the details of Example 1 to practice the claim as written.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Amendments that clarify the basis used for determining the minimum required quantity of dopants can overcome the rejection of the claims under 112(b).
Dependent claims are rejected on the basis of their parent claims.
For the purposes of art rejections, the Examiner will interpret the limitation as requiring a consideration of determining a desired sheet resistance after doping with an optimal quantity of dopant.

Claim Rejections - 35 USC § 103
Claims 1 – 3, 5 – 9, 10 – 11, 15, 17, 19 – 20, 23 and 26 remain rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. “Role of ionic chlorine in the thermal degradation of metal chloride-doped graphene sheets”.  Journal of Materials Chemistry C (2013). Vol. 1 pp 253 – 259 with Supporting Information (hereafter “Kwon”) in view of Jung et al. US2018/0069082 (hereafter “Jung”), Cha et al. “MeV Electron-beam Induced Clusterization of Platinum Chloride on Graphene for Transparent Conductive Advanced Materials Research (2013). Vol. 677 pp 25 – 30 (hereafter “Cha”), Lee et al. WO2014/065534 A1 (hereafter “Lee”, of record) and Foad et al. US2009/0233384 (hereafter “Foad”).
Regarding claims 1 – 2, 10 – 11, 15, 19 and in view of the indefiniteness of the claims; Kwon is directed to a study of the degradation mechanism of graphene sheets doped with metal chloride as a function of an annealing process (Abstract). Kwon discloses the steps of providing a transparent graphene film with an inherent sheet resistance and transferring the graphene film on an arbitrary substrate (Abstract; page 254 Graphene film preparation); followed by spin coating a 20 mM palladium (II) dichloride coating solution [meeting claims 10 – 11] onto the graphene sheets (page 254). The sheet resistance is reduced after doping (Fig. 1(a), page 255). Kwon also discloses that the sheet resistance is lower after an annealing [stabilizing, meeting claim 19] of the doped graphene sheet at 200°C or 300°C but higher than the sheet-resistance value after doping [meeting claim 2]. Finally, Kwon discloses a step of measuring the transmittance of the pristine graphene sheet prior to doping, after doping and after thermal annealing at a wavelength of 550nm (Fig. 1(b)).  The Examiner notes that Kwon reports that the transmittance after doping is lower than the transmittance before doping and that a specific transmission value is associated with reduced sheet resistance [Td is representative of effective doping].
	Kwon does not expressly teach that the doping step is carried out by spraying the surface of at least the said (at least one) zone by spraying. Kwon also does not expressly teach that the quantity of dopants are evaluated by comparing the transmittance of the graphene after doping to the transmittance prior to doping, and that 
With regards to carrying out the doping step by spraying the surface:
	Jung is directed to a method of preparing multi-doped graphene and the resultant multi-doped graphene (Abstract). Similar to Cha, Jung discloses that graphene is doped by exposing the graphene to a doping solution ([0054]). Jung teaches that the doping solution may be applied by any one of spin coating, immersion or a spray process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spin coating method of Cha with that of a spray process as taught by Jung because is that the substitution of one known coating method for another yields predictable results to one of ordinary skill in the art as suggested by Jung.
With regards to the step of evaluation of a quantity of dopants based on a comparison of the transmittance of doping to the initial transmittance of pristine graphene:
Cha is directed to a method of doping graphene sheets in order to produce sheets with a reduced sheet resistance (Abstract). Cha discloses a step of synthesizing a transparent graphene layer  that has an initial pristine sheet resistance (page 25 Experimental procedure) and a step of doping the graphene sheet with platinum (II) dichloride by spin coating [doping at least one zone] (page 26; Figure).  Cha readily discloses a relationship between the transmittance and the number of doping deposition cycles a graphene cycle has undergone. Cha also discloses that the sheet resistance of PtCl2-coated graphene before MEBI is a function of the amount of deposition cycles 2 that is coated onto the graphene (Fig. 3a, page 26 “Fabrication of PtCl2 NCs/graphene”). Cha therefore suggests a desire to tune the properties of sheet resistance and transmittance depending on the concentration of dopant deposited.
In analogous art, Foad is directed generally to methods of processing a substrate, and in particular to methods of measuring dopant concentrations during a doping process ([0002], [0068]).  Foad is particularly directed to embodiments of measuring of dopant concentrations during a plasma doping process (Abstract; [0012]).  Foad discloses steps of positioning a substrate within a process chamber; transmitting a light that originates from the backside of the substrate; receiving the light by a sensor positioned above the substrate through the topside of the substrate [corresponding to measuring initial transmittance] ([0012]). Foad further discloses steps of implanting dopants during a doping process; generating multiple light signals proportional to the decreasing amount of light received by the sensor during the doping process [corresponding to measuring transmittance during/after the doping process], and then generating an end point signal proportional to the light received by the sensor once the substrate has a final concentration of the dopant to cease doping implantation ([0012]). The light used may be infrared light, visible light, ultraviolet light or combinations thereof ([0013]). The amount that the transmitted light is decreased is proportional to the amount of dopant concentration deposited on the substrate and the amount of transmitted light is compared to the transmitted light prior to a doping process to determine when an end signal is generated [evaluation based on comparison] ( [0049], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kwon to have allowed for a variable desired dopant concentration to be desired by one of ordinary skill in the art before the effective filing date of the claimed invention because Cha teaches that the dopant concentration of PtCl2 affects the resultant sheet resistance (i.e. R□D) and final transparency of the doped graphene and further modified the method of Kwon to have evaluated the concentration [quantity] of dopants by comparison of transmittances because Foad suggests that such a method allows for facile determination of when a desired final dopant concentration is achieved.  As taught by Foad, the technique of determining dopant concentration by comparison of transmittances was recognized as part of the ordinary capabilities of one skilled in the art and the results of the use of the technique would have been predictable to one of ordinary skill in the art.
With regards to the quantity of dopants being adjusted so as to obtain a stabilized sheet resistance in the doped zones of the graphene layer lower than or equal to 350 ohm/□:
Notably, Kwon discloses that the solution of PdCl2 had a solution of 20mM (page 2 “Doping and annealing procedure”). Additionally, Kwon discloses that metal chloride doped graphene tends to slightly increase over time even under room temperature, reporting that the resistance of graphene doped with PdCl2 at the concentration of 
Also notably as recited above, Cha discloses a relationship between the number of deposition cycles of PtCl2 and the sheet resistance after deposition (Figure 3a) and that as the number of deposition cycles increase, the transmittance of the film after a MEBI treatment gradually decreases (Fig. 3c inset).
Lee is directed to methods of fabricating a doped graphene structure (Abstract).  Lee discloses that a dopant may comprise an inorganic material e.g. HPtCl4, AuCl3, H2PdCl6 (page 7 [39]) in a liquid solution with a polar solvent (page 10 [60]). The dopant solution concentration may determine the amount of a dopant doped into the graphene. Lee further discloses that there exists a known tradeoff between the transmittance of graphene after doping and the conductivity that can be generated (page 7 [37]) and that the resistance of the doped graphene may be set to between 1 ohm/□ to 500 ohm/□ by adjustments of concentrations of doping solution/desired amount of dopant loading onto the graphene sheet, depending on economic considerations (page 9 [55] – [56]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of dopants in the method of Kwon to achieve a sheet resistance that is lower than or equal to 350 ohm/□ and above a minimum required quantity of dopants by altering the concentration of dopant solution as disclosed by Lee or by altering the total amount of dopant deposited onto the graphene as suggested by Lee and Cha as a matter of routine experimentation in order to obtain the best balance of transparency/transmittance performance, conductivity performance and cost as taught In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, in view of the prior art as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the known doping conditions to obtain a finalized (i.e. stabilized) sheet resistance of lower than or equal to 350 ohm/□ as a matter of routine experimentation for the reasons presented above for the immediate sheet resistance after doping. Kwon teaches that over time, it is known that metal chloride salt doped graphene sheets rise in sheet resistance as a function of temporal stabilization, and one of ordinary skill in the art would have taken the known phenomena into account when desiring an optimal result.
Regarding claim 3, Kwon discloses that the transmittance after doping is around 95% and above 85% after annealing up to 400°C (Fig. 1).
Regarding claims 5 – 7 and 26, Kwon discloses that the graphene layer used as a substrate is a several layer graphene produced by a CVD technique using copper  and transferred to direct interface onto an arbitrary substrate (page 254).
Kwon does not expressly teach that the substrate is made of the claimed materials.
Cha discloses that the graphene layer is directly transferred onto substrates such as SiO2/Si or PET (polyethylene terephthalate) [meeting claims 6 – 7 and 26] prior to doping as part of the experimental procedure (page 25 Experimental Procedure).
2/Si or PET (polyethylene terephthalate) because Cha teaches that such substrates are recognized as suitable for testing doped graphene sheets.
Regarding claim 8 – 9 and 20; while Kwon does not expressly teach that the graphene layer makes contact with a doped graphene layer inserted between said substrate and said graphene layer. However, Kwon in view of Cha substantially teaches the individual steps of creating, transferring and doping graphene layers (see Kwon page 254, Cha page 25 – 26). Furthermore, the substrates themselves are used to scoop out released graphene in a PMMA-assisted wet-transfer method. The act of contacting a previously doped graphene layer with a new undoped graphene layer amounts to a mere repetition of structures produced and the steps used for producing such structures. The courts have held that mere duplication of parts or steps have no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding claim 17, Kwon discloses that after spin-coating doping solutions of PdCl2 and diethyl ether [solvent medium] onto the substrates comprising transferred graphene, the substrates were heated to anneal the doped graphene (page 254).
Kwon does not expressly teach that the heating to an elevated temperature is to remove the solvent medium of dopant solution.
Cha discloses that after doping the graphene, the solvent – ethyl alcohol – was removed by heating to 80°C for 30 minutes (page 26). 

Regarding claim 23, Kwon discloses that doped large area graphene films may be used as a replacement for commercial transparent electrodes (p253). 

Claim 4 remains rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Jung, Cha, Lee and Foad as applied to claims 1 – 3, 5 – 9, 10 – 11, 15, 17, 19 – 20, 23 AND 26 above, and further in view of Suk et al. “Transfer of CVD-Grown Monolayer Graphene onto Arbitrary Substrates”. ACSNANO (2011). Vol 5 No. 9, pages 6916 –6924 (of record, hereafter “Suk”).
Regarding claim 4 and in view of the indefiniteness of the claims,  Kwon discloses that the graphene layer used as a substrate is a several layer graphene produced by a CVD technique using copper  and transferred to direct interface onto a substrate (page 254).
Kwon does not expressly teach that the graphene layer utilized is a graphene monolayer. 
	Suk is directed to transfers of CVD-grown monolayer graphene onto arbitrary substrates (Abstract). Suk discloses a method similar to that of Kwon of using a CVD technique to form monolayer graphene using copper (page 6922). The transmittance of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a monolayer graphene grown by CVD with transmittances above 95% and transferred onto glass because Suk teaches that such films with high transparencies are useful for producing transparent conductive films for devices.

Claims 12 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Jung, Cha, Lee and Foad as applied to claims 1 – 3, 5 – 9, 10 – 11, 15, 17, 19 – 20, 23 AND 26 above, and further in view of Harada et al. US 2016/0231600 (hereafter “Harada”).
Regarding claims 12 and in view of the indefiniteness of the claims, Kwon discloses that platinum (II) dichloride at a concentration of 20mM is utilized as the dopant and Cha discloses that platinum (II) dichloride at a concentration of 10mM is utilized as the dopant. Jung further discloses other metal-based dopants such as AuCl3 and Pt compounds ([0033]) at concentrations of 1 – 10 mM ([0036] – [0038]). The concentrations taught by Kwon,Cha and Jung in combination therefore overlap with the claimed concentration of dopant. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.  
Kwon, Cha, Jung and Foad do not expressly teach that the dopant is PtCl4.
	Harada is directed to light control devices and methods of making such devices from a pair of electrodes with a first nanocarbon film and a second nanocarbon film (Abstract). The nanocarbon films are made of graphene ([0053]) and the dopants may be chlorides such as AuCl3 and PtCl4 ([0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PtCl2 of Cha with PtCl4  in the method of Cha and Jung because the substitution of one known dopant for another yields predictable results to one of ordinary skill in the art.
Regarding claim 21, Cha in view of Jung and Harada render obvious the use of PtCl4 as a substitute for PtCl2 as described above for claim 12. While Cha, Jung and Harada do not expressly teach the properties of a doped film with a sheet resistance less than 350 Ω/□, Cha does disclose a treatment to substantially reduce the sheet resistance of a doped graphene sheet (Fig. 3(a), page 28).  Cha further discloses a desire to reduce sheet resistance while maintaining high transparency for transparent electrodes (Abstract, page 25 introduction).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the method of Kwon and optimize the disclosed steps to predictably obtain a doped graphene sheet with the claimed properties using PtCl4 as the dopant because PtCl4 is chemically similar to PtCl2, Kwon and Cha teaches steps to reduce sheet resistance .

Claims 16 and 27 remain rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Cha, Jung, Lee and Foad as applied to claims 1 – 3, 5 – 9, 10 – 11, 15, 17, 19 – 20, 23 AND 26 above, and further in view of Zhamu et al. US 2014/0272172 (hereafter “Zhamu”).
Regarding claims 16 and 27 and in view of the indefiniteness of the claims, Cha and Jung do not expressly teach that step (ii) is implemented in a dynamic mode with an on-the-fly/roll-to-roll doping technique.
Zhamu is directed to methods of producing transparent and conductive films (Abstract). Zhamu discloses a step of spraying a first dispersion comprising conductive nanofilaments in a first liquid and a graphene material in a second liquid that are deposited onto a  polyethylene terephthalate film that is fed from a roller [roll-to-roll technique dynamic] (Abstract; Fig. 1(b); [0069]).  Using a roll-to-roll process is suggested to be advantageous for implementations that are fully automated and highly scalable ([0050], [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have adapted the method of Cha and Jung to implement the spraying aspect of step (ii) in a dynamic mode using a roll-to-roll technique because Zhamu teaches that roll-to-roll techniques allow for fully automated production of graphene-based electrodes at high scalability.

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) The adjustment of the quantity of doping to be an excess of dopant is associated with a surprising technical effect of improved efficacy between the immediate reduction of resistance and lower stabilized sheet resistance compared to the sheet resistance of untreated.
 
In response to the applicant's arguments, please consider the following comments.
a.)  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). As the claimed range of quantities that may be considered “quantities of excess” are rendered indefinite, the scope of the claims cannot be considered commensurate in scope with the evidence offered to support the claim.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes the Applicant’s explanation and correction regarding the previous Office Action’s apparent confusion of the relationship, or lack thereof, between a “quantity in excess of dopant” and a “stabilized sheet resistance”.